  Case 17-11596           Doc 79     Filed 03/01/19 Entered 03/01/19 11:29:56              Desc Main
                                       Document     Page 1 of 1
                                   UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION

 In re:                                            )
                                                   )
 DEARBORN ADVISORS, LLC                            ) Bankruptcy Case No. 17-11596-JSB
                                                   ) Chapter 7
                                                   )
                              Debtor.              )
                                          CERTIFICATE OF SERVICE
         The undersigned certifies that on March 1, 2019, I served by prepaid first class mail or via
electronic service as indicated a copy of the Notice of Trustee’s Final Report and Applications for
Compensation and Deadline to Object (NFR) on all parties listed below at the addresses contained therein.
VIA ECF SERVICE
Patrick S. Layng
US Trustee
219 S. Dearborn Street
Room 873
Chicago, IL 60604

VIA REGULAR MAIL

Dearborn Advisors, LLC                  DeLage Landen Fin. Services        Richard D. Mager
4030 Johnson                            Att: T Veitz                       4030 Johnson
Western Springs, IL 60558               1111 Old Eagle School Road         Western Springs, IL 60558
                                        Wayne, PA 19087
Alan D Lasko & Associates, PC                                              Barrington Bank & Trust Co.
205 W Randolph St., Suite 1150          Department of the Treasury         Randall & Kenig LLC
Chicago, IL 60606                       Internal Revenue Service           455 North CityFront Plaza Dr.
                                        P.O. Box 7346                      Suite 2510
Barbara A. Crowell                      Philadelphia, PA 19101-7346        Chicago, IL 60611
961 Linden Avenue
Elmhurst, IL 60126                      Illinois Department of             Wisconsin Dept. of Revenue
                                        Employment Security                Special Procedures Unit
Jeffrey Crowell, as Trustee             33 South State Street              PO Box 8901
 of the Barbara A. Crow                 Chicago, IL 60603                  Madison, WI 53708-8901
961 S. Linden Ave.
Elmhurst, IL 60126                      Birch                              New York State Dept. of Labor
                                        1301 Chestnut                      State Campus, Bldg 12 Rm 256
David R. King                           Emporia, KS 66801                  Albany, NY 12240
7535 Thornapple Drive SE
Caledonia, MI 49316                     TPH Healthcare Partners, LLC       State of Florida Dept. of Revenue
                                        1440 Belleau Woods Ct              Fredrick F. Rudzik, ESQ.
Desiree Waunn                           Wheaton, IL 60189                  PO Box 6668
208 Edinburgh Ct                                                           Tallahassee, FL 32314-6668
Naperville, IL 60540                    OB I LLC c/o John D Silk
                                        150 S Wacker Drive, Suite 3025     AZ DEPT. OF REVENUE
                                        Chicago, IL 60606                  2005 N Central Ave, Suite 100
                                                                           PHOENIX, AZ 85004

/s/ DAVID R. BROWN, TRUSTEE
DAVID R. BROWN, Trustee
300 S. County Farm Rd., Ste.I
Wheaton, IL 60187
(630) 510-0000
